               Case 20-11553-AJC         Doc 39    Filed 05/14/20     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION



 IN RE:                                            CASE NO.: 20-11553-AJC

 MARTHA INGRID ALPHONSO,                           CHAPTER 13

       Debtor.
 ___________________________________/


                   UNITED STATES’ RESPONSE TO DEBTOR’S
            OBJECTION TO CLAIM 4-1 OF INTERNAL REVENUE SERVICE

       The United States of America, by and through the undersigned Assistant United States

Attorney, on behalf of the Internal Revenue Service (the “IRS”), responds to the Debtor’s

Objection to Proof of Claim 4-1 [D.E. 32] (the “Objection”) and in support thereof states as

follows:

                                             FACTS

       1.      On February 4, 2020, Martha Ingrid Alphonso (the “Debtor”) filed her voluntary

petition for relief under Chapter 13 of Title 11 of the United States Code (the “Bankruptcy Code”).

       2.      On February 28, 2020, the IRS filed Proof of Claim 4-1 (the “Claim”) setting forth

a total claim comprised of an unsecured priority claim in the amount of $4,175.91 and a general

unsecured claim of $1,806.97.

       3.      On April 9, 2020, Debtor filed her Objection stating that based on her 2016, 2017,

and 2019 federal income tax returns her tax liability should be reduced to $495.61.

       4.      On May 4, 2020, the IRS filed Proof of Claim 4-2 (the “Amended Claim”) setting

forth a total claim comprised of an unsecured priority claim in the amount of $3,572.96 and a

general unsecured claim of $1,806.97.
               Case 20-11553-AJC         Doc 39      Filed 05/14/20    Page 2 of 4




       5.      The IRS contends that the Debtor’s tax liability is estimated for tax years 2016,

2017 and 2019 because the Debtor has not yet filed tax returns for these years. Pursuant to the

Bankruptcy Code, the Debtor is required to file these returns. See 11 U.S.C. §1308. The IRS has

since received the Debtor’s 2019 tax return and the Amended Claim incorporates the Debtor’s

2019 tax return figures.

       6.      However, as of the filing of this response, the Debtor’s 2016, 2017 tax returns are

still outstanding. Once the Debtor files tax returns for these years the IRS will then amend its

claim accordingly.

       7.      As such, the IRS’ Claim, and any subsequent amendments to the Claim, should be

allowed.

                                          ARGUMENT

       8.      A proof of claim that complies with the requirements of Rule 3001 of the Federal

Rules of Bankruptcy Procedure constitutes prima facie evidence of the validity and amount of the

claim. Fed. R. Bank. P. 3001(f); In re Moreno, 341 B.R. 813, 817 (Bankr. S.D. Fla. 2006)(“A

proof of claim that meets the above standard along with the others imposed in Rule 3001, ‘shall

constitute prima facie evidence of the validity and amount of the claim.’”).

       9.      “If a proof of claim enjoys this evidentiary presumption, the objecting party has the

burden of coming forward with evidence to support its objection and rebut the proof of claim.” In

re Cluff, 313 B.R. 323, 336 (Bankr. D. Utah 2004).

       10.     An objection to claim, without substantial evidence to support objection, is

insufficient to deprive the claim of its presumptive validity. See In re Hemingway Transp., Inc.,

993 F.2d 915, 925 (1st Cir. 1993); In re Bertelt, 206 B.R. 579, 584 (Bankr. M.D. Fla. 1996).




                                                 2
                Case 20-11553-AJC         Doc 39      Filed 05/14/20     Page 3 of 4




       11.      Here, the Claim was filed in accordance with Rule 3001 of the Federal Rules of

Bankruptcy Procedure and, therefore, it constitutes prima facie evidence of the validity and amount

of the Claim.

       12.      Further, the Debtor has offered no countervailing evidence that rebuts the prima facie

validity of the Claim. Thus, the Claim is “strong enough to carry over a mere formal objection

without more.” In re Holm, 931 F.2d 620, 623 (9th Cir. 1991).

       13.      Accordingly, the Claim, and any subsequent amendments to the Claim, should be

allowed as filed and the Debtor’s Objection should be overruled.

       WHEREFORE, the United States requests that the Debtor’s Objection to the Claim be

overruled.


                                                       Respectfully submitted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY

                                                       By: /s/Raychell Tasher
                                                       RAYCHELL TASHER
                                                       Assistant United States Attorney
                                                       Florida Bar No. 109291
                                                       Raychell.Tasher@usdoj.gov
                                                       99 N.E. 4th Street, Suite 300
                                                       Miami, Florida 33132
                                                       Telephone: (786) 439-3185
                                                       Facsimile: (305) 530 -7139
                                                       Counsel for the United States of America




                                                  3
              Case 20-11553-AJC         Doc 39      Filed 05/14/20   Page 4 of 4




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 14, 2020, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
has been served electronically via the Court’s CM/ECF system upon the parties who are currently
on the list to receive notice/service for this case.

20-11553-AJC Notice will be electronically mailed to:

Patrick L Cordero, Esq on behalf of Debtor Martha Ingrid Alfonso
ecfmail@pcorderolaw.com, corderopr93260@notify.bestcase.com

Jed L Frankel on behalf of Creditor Les Jardins Condominium Association, Inc.
jfrankel@eisingerlaw.com, sorta@eisingerlaw.com

Gary I. Gassel, Esq. on behalf of Creditor c/o Gary Gassel, Esq U.S. Bank National Association,
not in its individual capacity but solely as trustee for the RMAC Trust, Series 2016-CTT
gary@gassellaw.com

Nancy K. Neidich
e2c8f01@ch13miami.com, ecf2@ch13miami.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov


                                                       s/RAYCHELL TASHER______
                                                       RAYCHELL TASHER




                                                4
